Luckert, J.,
dissenting: I dissent from the majority’s interpretation of K.S.A. 55-1302 which, in effect, deletes the word “natural” from the definition as written by the legislature. The legislature clearly and unambiguously restricted the definition to single and separate natural reservoirs stating: “The term pool’ as herein used shall mean an underground accumulation of oil and gas in a single and separate natural reservoir characterized by a single pressure system so that production from one part of the pool affects the *239reservoir pressure throughout its extent.” (Emphasis added.) K.S.A. 55-1302.
In essence, the majority concludes that the legislature did not mean to use the phrase “single and separate natural reservoir,” at least as the phrase would ordinarily be understood, because restricting application of the unitization statutes to only single and separate natural reservoirs ehminates coverage from the unitization statutes for those reservoirs, such as the ones at issue, where pressure communication resulted from multiple drilling and production operations. Therefore, the majority concludes that what the legislature meant to say is that a pool is to be characterized by a single pressure system and it does not matter whether this single pressure system is a naturally occurring single and separate reservoir or is the result of multiple-completion drilling and production techniques. The majority rationalizes that its reading is consistent with legislative intent and the Kansas Corporation Commission’s (KCC) obligation to prevent waste, foster economic development, and protect correlative rights.
However, the majority’s interpretation ignores one of the most basic rules of statutory construction:
“The legislature is presumed to have expressed its intent through the language of the statutory scheme it enacted. When a statute is plain and unambiguous, the court must give effect to the intention of the legislature as expressed rather than determine what the law should or should not be. [Citation omitted].” (Emphasis added.) Williamson v. City of Hays, 275 Kan. 300, 305, 64 P.3d 364 (2003).
Stated another way, it is inappropriate for this court or the KCC to delete a word or phrase from a statute if doing so would rewrite an unambiguous statute. As written, K.S.A. 55-1302 is unambiguous. As written, K.S.A. 55-1302 need not be reconciled with other statutory provisions; it simply gives other provisions a narrower application. Furthermore, as written, K.S.A. 55-1302 advances the legislative goals, albeit in a manner limited to natural reservoirs. The majority’s interpretation gives a wider application and may maximize the opportunities to apply the unitization statutes. However, the court’s role is not to rewrite the statute to a version which the court perceives as maximizing the legislative goals; the court’s role is to apply an unambiguous statute as written. To do otherwise *240interferes with the policy decision made by tire legislature, which in this case was clearly to limit the coverage of unitization provisions to oil and gas accumulations in a single and separate natural reservoir.
In essence, the majority’s holding reaches the same result as the 2004 amendments which, as stated in the Supplemental Note on H.B. 2652 (2004), “change” and “expand the definition” of the term “pool.” Similarly, the majority’s interpretation of K.S.A. 55-1302 is a change and expansion of the unambiguous definition provided by tire legislature. As such it is inaccurate to cast the majority’s interpretation as a clarification or reconciliation, terms which the majority uses to justify its position.
As further justification for its analysis, the majority cites Professor Ernest E. Smith’s article, Smith, The Kansas Unitization Statute: Part II, 17 Kan. L. Rev. 133 (1968). Professor Smith reaches his conclusion based upon case law which interprets the Oklahoma statute to apply to any accumulations of oil and gas separated by a strata of earth but connected by common well bores and his belief that tire purposes of the Kansas Unitization Act are better fulfilled if applied to “a series of vertically separated reservoirs which have been brought into pressure communication through multiple-completion drilling and production techniques.” 17 Kan. L. Rev. at 137. The majority recognizes that because of the differences in the Oklahoma and Kansas statutes, the Oklahoma authorities have little precedential value. However, the majority seemingly accepts Professor Smith’s argument that a natural result of drilling may be to place two separate formations in pressure communication and such a result must have been what the legislature meant to address.
While this maybe what Professor Smith, the appellees, the KCC, and the majority wish tire statute said, it is clearly not what the statute provides. “Ordinary words are to be given their ordinary meaning, and a statute should not be so read as to add that which is not readily found therein or to read out what as a matter of ordinary English language is in it. [Citation omitted.]” GT, Kansas, L.L.C. v. Riley County Register of Deeds, 271 Kan. 311, 316, 22 P.3d 600 (2001). The majority, citing Black’s Law Dictionary 1054 (8th ed. 2004) recognizes the ordinary definition of “natural”: “In *241accord with the regular course of things in the universe and without accidental or purposeful interference.” However, the majority does not apply this ordinary meaning to the facts of this case. Well-bore drilling is an act of purposeful interference. The unitization provisions do not apply to separate reservoirs commingled by purposeful interference. K.S.A. 55-1302 limits the definition of “pool” to natural reservoirs.
K.S.A. 55-1302 is plain and unambiguous; therefore, this court should give effect to the intention of the legislature as expressed rather than determine what the law should or should not be. Under the clear and unambiguous language of the statute, Trees’ property should not be included in the unit and the remaining issues should be treated as moot.
Allegrucci and Beier, JJ., join the foregoing dissenting opinion.